Order entered October 221, 2012




                                              In The
                                       Court of ZIppeafo
                           fifth   fit iotritt of Texao at 1afiao

                                       No. 05-12-00313-CR
                                       No. 05-12-00314-CR

                            COREY MITCHELL WARD, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 291st District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F11-26117-U, F11-26119-U

                                            ORDER
        The Court GRANTS the State's October 22, 2012 motion for extension of time to file

brief

        We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.